                 Case 20-11835-JTD             Doc 371        Filed 09/09/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       §
In re:                                                 §       Chapter 11
                                                       §
GLOBAL EAGLE ENTERTAINMENT                             §       Case No. 20-11835 (JTD)
INC., et al.,1                                         §
                                                       §       Jointly Administered
                           Debtors.                    §
                                                       §


          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that request is made by counsel for creditor Broadcast Music,

Inc. (“BMI”) in the above-captioned cases in accordance with 11 U.S.C. § 1109(b) and Fed. R.

Bankr. P. 2002 and 9010(b) (the “Rules”) that all notices given or required to be given in this

case, all papers, pleadings, motions and applications served or required to be served in the above-

captioned cases, be given and served upon the following:


                  GIBBONS P.C.                                             GIBBONS P.C.
            Attn: Mark B. Conlan, Esq.                               Attn: Howard A. Cohen, Esq.
               One Gateway Center                                   300 Delaware Avenue, Ste 1015
             Newark, NJ 07102-5310                                   Wilmington, DE 19701-1671
            Telephone: (973) 596-4500                                 Telephone: (302) 518-6300
            Facsimile: (973) 596-0545                                 Facsimile: (302) 429-6294
         E-Mail: mconlan@gibbonslaw.com                            E-Mail: hcohen@gibbonslaw.com


          PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Rules specified above, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint or demand,
1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
(2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License Corp.
(0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc. (9831).
The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045..



                                                                                               2851528.1 110887-103974
                Case 20-11835-JTD       Doc 371      Filed 09/09/20    Page 2 of 3




and any answering or reply papers filed in the above-captioned cases or in any associated case or

adversary proceeding.

       PLEASE TAKE FURTHER NOTICE that neither this notice nor any subsequent

appearance, pleading, claim, or suit is intended or shall be deemed to waive BMI’s rights: (i) to

have final orders in non-core matters, as well as statutory core matters in which the court lacks

the Constitutional authority to enter a final order absent the consent of the parties, entered only

after de novo review by a district court judge; (ii) to trial by jury in any proceedings so triable

herein or in any case, controversy or proceeding related hereto; and (iii) to have the reference

withdrawn by the United States District Court in any matter subject to mandatory or

discretionary withdrawal; or any other rights, claims, actions, defenses, setoffs or recoupments to

which BMI is and/or may be entitled under agreements, at law or in equity, all of which rights,

claims, actions, defenses, setoffs and recoupments are expressly reserved.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance does not constitute

an agreement to accept service of initial process under Fed. R. Civ. P. Rule 4 or Fed. R. Bankr.

P. Rule 7004, nor shall it result in undersigned counsel being deemed to be the agent of BMI for

such purpose.

       PLEASE TAKE FURTHER NOTICE that this appearance and request for notice is made

without prejudice to BMI’s rights, remedies and claims against other entities.           All rights,

remedies and claims are hereby expressly reserved.




                                                2
                                                                                2851528.1 110887-103974
             Case 20-11835-JTD   Doc 371    Filed 09/09/20   Page 3 of 3




Dated: September 9, 2020             GIBBONS P.C.
Wilmington, DE
                                     By: /s/ Howard A. Cohen
                                     Howard A. Cohen, Esq. (DE 4082)
                                     300 Delaware Avenue, Suite 1015
                                     Wilmington, DE 19701-1671
                                     Telephone: (302) 518-6300
                                     Facsimile: (302) 429-6294
                                     E-Mail: hcohen@gibbonslaw.com

                                     Mark B. Conlan, Esq. (pro hac vice pending)
                                     One Gateway Center
                                     Newark, NJ 07102-5310
                                     Telephone: (973) 596-4500
                                     Facsimile: (973) 596-0545
                                     E-Mail: mconlan@gibbonslaw.com

                                     Attorneys for Broadcast Music, Inc.




                                        3
                                                                      2851528.1 110887-103974
